Mr. Justice Van Orsdei.
delivered the opinion of the Court':
Upon a full review of the testimony, we agree with the learned justice below that, from the testimony, plaintiffs were not induced to join the syndicate by statements and representations or by any concealment on the part of defendants, except in so far as defendant Sands may have availed himself of the services of Bieber in securing the subscriptions to Lansburgh and Prince. There is no contradiction of the testimony of Parker that he took no part in securing the subscriptions of any of *553the plaintiffs; that he did not know that Lanshnrgh, Prince, or Lucks were subscribers until a month after the transaction had been closed, when Sands sent in a list of the names of persons to whom certificates should be issued; that he had no accpiaintance with Bieber or Hills, or anyone representing the latter, and that he had made no statement to them and had no business relations with them.
This case, we think, can be disposed of very briefly. Conceding that Sands, Parker, Norton, Hannan, and Beardsley were cotrustees or copromoters, which by no means clearly appears, there is no evidence showing that anyone of them, except Sands, took any part in securing the subscriptions of the plaintiffs, or that any of them, except possibly Sands, participated in the profits derived from plaintiffs’ subscriptions. “Trustees * * * are only responsible for their own acts, and not for the acts of each other, unless they have made some agreement by which they have engaged to be hound for each other, or they have, by their own voluntary co-operation or connivance, enabled some one or more of them to violate the trust.” Colburn v. Grant, 16 App. D. C. 107, affirmed in 181 U. S. 601, 45 L. ed. 1021, 21 Sup. Ct. Rep. 737.
Tt appeared that Myron M. Parker had received commissions upon certain loans paid to him by the American Security & Trust Company, amounting to $2,250, repayment of which he tendered in his answer. The court decreed that he should pay this sum to himself as trustee for the Marshall Brown Syndicate, and account therefor as trustee to the members of that syndicate. It was further decreed that Sands pay Lansburgh the sum of $2,287.50, and Prince the sum of $1,143.75, with .interest from April 18, 1892, together with costs of this action, and that the hill be dismissed as to the other plaintiffs.
We think that plaintiffs have no reason to complaint of their treatment in the court below. Everything was awarded to them of which the evidence, under any reasonable inference, would admit. The decree will therefore he affirmed, with costs.

Affirmed.